PER CURIAM.
This case came on to be heard upon the record and briefs and oral argument of counsel ;
And it appearing that the appellant is in confinement at the Federal Correctional Institution at Milan, Michigan, by virtue of a valid sentence of imprisonment in a penitentiary for the term of two years beginning on the date on which he was received at the penitentiary for service of such sentence;
And it appearing that this sentence, imposed May 25, 1942, was to run consecutively with a previous sentence imposed November 20, 1934:
And it appearing that the sentence under the prior conviction was not fully executed until November 9, 1944:
It is ordered that the order dismissing the petition for writ of habeas corpus be, and it hereby is, affirmed. Cf. Tippit v. Squier, 9 Cir., 145 F.2d 211.